ORDER

RAKOFF, District Judge.
The Court’s Memorandum Order of September 27,1996 granted the motion for judgment on the pleadings of defendants Pyramid Companies III, Pyramid Management Group, Robert J. Congel, Leonard Leveen, PCM Development Company, Gary L. Dower, Riesling Associates, James A. Tuozzolo, Marc A Malfitano, Eldamar Associates, Thomas J. Valenti, Leslie G. Granger, Renee St. Pierre, Mark J. Congel, William L. Cap-pelletti and Peter C. Steingraber. However, the order then went on to direct the “Clerk to enter judgment.” Since there remains another defendant in this case, an entry of final judgment on the overall case would be premature. See Rule 56(d), Fed.R.Civ.P. Accordingly, the Memorandum Order of September 27, 1996 is hereby amended to delete the above-quoted sentence. Counsel for plaintiffs and the remaining defendant G.C. Monaco Electric & Daughter, Inc. are reminded that the final pre-trial conference in this case is scheduled for December 23,1996, at 4:00 p.m., at 300 Quarropas Street, Courtroom 521.
SO ORDERED.